     Case 1:08-cr-00015 Document 155 Filed 06/22/20 Page 1 of 1 PageID #: 373



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 1:08-00015

KEITH J. POWELL

                        MEMORANDUM OPINION AND ORDER

       Pending before the court is the defendant’s motion to

appear by video for his final revocation hearing.                   (ECF No.

154.)     The final hearing on the petition to revoke defendant’s

supervised release is scheduled for tomorrow, June 23, 2020, in

Bluefield.      (ECF No. 153.)     For lack of good cause shown, the

court hereby DENIES defendant’s motion to appear by video.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 22nd day of June, 2020.

                                     ENTER:


                                    David A. Faber
                                    Senior United States District Judge
